IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


UCHEAMAKA MBA,                            :
                                          :     C.A. No: K14A-06-008 RBY
            Appellant,                    :
                                          :
      v.                                  :
                                          :
BAYHEALTH MEDICAL CENTER,                 :
INC.,                                     :
                                          :
            Appellee.                     :


                         Submitted: November 3, 2014
                          Decided: December 5, 2014

               Upon Consideration of Appellant’s Appeal from
                the Unemployment Insurance Appeal Board
                              AFFIRMED

                                   ORDER


Ucheamaka MBA, Pro se.

E. Chaney Hall, Esquire, Greenburg Traurig, LLP, Wilmington, Delaware, and Pro
Hac Vice Johnine P. Barnes, Esquire, Washington, DC for Appellee.

Paige J. Schmittinger, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware for Unemployment Insurance Appeal Board.




Young, J.
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

                                     SUMMARY
      Ucheamaka Mba (“Appellant”) appeals from a decision of the Unemployment
Insurance Appeal Board (“the Board”), denying her application for unemployment
insurance compensation. Appellant filed a claim for benefits in January 2014,
following a prolonged absence from her position at Bayhealth Medical Center, Inc.
(“Appellee”). The heart of this appeal is controlled by 19 Del. Code § 3314(2),
providing that employees who voluntarily quit their jobs without good cause shall be
disqualified from receiving unemployment benefits. The resolution of this matter rests
upon whether the Board properly found that Appellant’s indefinite leave, and
subsequent filing for unemployment insurance, fit the scenario contemplated by the
statute. This Court is to reverse the ruling of the Board only if the opinion was not
based in substantial evidence, or was the result of legal error. Finding neither to be
the case, the Court AFFIRMS the decision of the Board.
                    FACTS AND PROCEDURAL POSTURE
      Appellant began working for Appellee on April 9, 2010, as a Nursing
Assistant/Unit Secretary. By her own request, Appellant switched to part-time status,
starting on July 18, 2010. On October 24, 2010, Appellant, again of her own accord,
asked for an additional reduction in hours, switching to what is known as “relief”
status. Citing her husband’s travel schedule, Appellant took advantage of Appellee’s
policy of allowing employees to take a six month, unpaid leave of absence, wherein
the employee’s position is held open for her. Alternatively, the employee is able to
reapply as an internal hire when ready. Appellant was granted such leave on March
6, 2013.

                                           2
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

      During this time, Appellee was in regular contact with Appellant, discussing,
among other things, Appellant’s expected time frame for returning to work. Appellant
initially stated she would be returning in September or October. Having not heard
from Appellant, Appellee’s representative, Debbie Hines (“Hines”), contacted
Appellant in October 2013. By email dated October 20, 2013, Appellant informed
Hines that she would not be able to return to work until December, as her mother had
recently passed away. Hines responded that Appellant would be placed on
“administrative separation,” as the six months had now expired, but that she was free
to reapply at any time. Although there is some discord between the parties as to the
exact meaning of Appellant’s reply email dated October 23, 2013, it can at least be
said Appellant acknowledged the separation, promising to be in touch once the
funeral arrangements were completed. On October 28, 2013, Appellant received a
letter from Appellee, memorializing the administrative separation. This letter did not,
however, mention the possibility of re-application. Following this exchange, it is
undisputed that Appellant never attempted reinstatement with Appellee.
      Upon the completion of the funeral arrangements for her mother, Appellant
applied for unemployment insurance benefits in January 2014. This claim was denied,
and Appellant appealed. On March 4, 2014, the Appeals Referee determined that
Appellant was, indeed, eligible for unemployment benefits. The Referee based her
decision on 19 Del. Code § 3314(2), holding that Appellant had not been discharged
for just cause, and thus, could rightfully receive the insurance payments. Appellee
appealed this decision to the Board, which reversed the ruling of the Appeals Referee.
This time, the Board applied 19 Del. Code § 3314(1), finding that Appellant had

                                           3
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

voluntarily left Appellee’s employ, lacking good cause. The Board denied
Appellant’s benefits.
                                 STANDARD OF REVIEW
       For administrative board appeals, this Court is limited to reviewing whether the
Board’s decision is supported by substantial evidence and free from legal errors.1
Substantial evidence is that which “a reasonable mind might accept as adequate to
support a conclusion.”2 It is “more than a scintilla, but less than preponderance of the
evidence.” 3 An abuse of discretion will be found if the board “acts arbitrarily or
capriciously...exceeds the bounds of reason in view of the circumstances and has
ignored recognized rules of law or practice so as to produce injustice.”4 Where an
agency has interpreted and applied a statute, the court’s review is de novo.5 In the
absence of an error of law, lack of substantial evidence or abuse of discretion, the
Court will not disturb the decision of the board.6




       1
           29 Del. C. §10142(d); Avon Prods. v. Lamparski, 203 A.2d 559, 560 (Del. 1972).
       2
      Olney v. Cooch, 425 A.2d 610, 614 (Del. Super. Ct. 1981) (citing Consolo v. Fed. Mar.
Comm’n, 383 U.S. 607, 620 (1966)).
       3
           Id. (quoting Cross v. Calfano, 475 F.Supp. 896, 898 (M.D. Fla. 1979)).
       4
        Delaware Transit Corp. v. Roane, 2011 WL 3793450, at *5 (Del. Super. Ct. Aug. 24,
2011) (quoting Straley v. Advanced Staffing, Inc., 2009 WL 1228572, at *2 (Del. Super. Ct. Apr.
30, 2009)).
       5
           Lehman Brothers Bank v. State Bank Commissioner, 937 A.2d 95, 102 (Del. 2007).
       6
           Anchor Motor Freight v. Ciabattoni, 716 A.2d 154, 156 (Del. 1998).

                                                 4
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

                                       DISCUSSION
       Appellant asks this Court to reverse the holding of the Board, denying her
claim for unemployment insurance. In contemplating Appellant’s request, this Court
is limited in its review of the Board’s decision to examining whether the Board based
its findings on substantial evidence, and whether any legal error was committed.
Specific to the case at bar, the Court is further asked, soundly within its reviewing
authority, to rule upon a question of law: did the Appellant, as a matter of law, leave
her position voluntarily and without good cause?7
           The factual scenario presented by the instant matter, is governed by 19 Del.
Code § 3314(1), which provides in relevant part: “[a]n individual shall be disqualified
for benefits....[f]or the week in which [the individual] left work voluntarily without
good cause attributable to such work...” 8 Summarizing Appellant’s argument, it is her
position that she did not voluntarily leave her job with Appellee, but instead was
discharged.9 The definition of “voluntarily” leaving work has been specifically
distinguished from being discharged: “[t]he phrase voluntarily quitting means leaving




       7
         State ex rel. Dep’t of Labor v. Unemployment Ins. Appeal Bd., 297 A.2d 412, 414 (Del.
Super. Ct. 1975) (“[t]his Court does, however, review questions of law. The specific question
raised by this appeal, i.e. whether the undisputed factual situation amounted to....a voluntary
quitting of a job without good cause, is a question of law subject to review”).
       8
           19 Del. C. § 3314(1).
       9
         See Gsell v. Unclaimed Freight, 1995 WL 339026, at *1, n. 2 (Del. Super. Ct. May 3,
1995) (where appellant was pro se “[t]he Court has attempted to characterize [Appellant’s]
position as recognizable legal argument”).

                                               5
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

on one’s own motion, as opposed to being discharged.”10 As such, Appellant argues,
she should not be disqualified from receiving unemployment benefits. Appellee
counters that Appellant did, in fact, leave of her own accord, and further that she
lacked the “good cause” mandated by the controlling statute.
      The determination of whether Appellant left of her own free will or was
terminated by Appellee rests upon what Appellant understood regarding her
employment status. The Board, in making its ruling that Appellant withdrew from
work voluntarily, relied on a series of communications between Appellant and
Appellee. Both parties appear to be in agreement that on or about March 6, 2010,
Appellant temporarily made herself unavailable to Appellee. The understanding
between the parties, at that point, was that Appellant would return to the active duty
pool in a few months time. The Board reviewed an email chain between Appellant
and Hines in which Appellant requested additional time off. Although sensitive to
Appellant’s family emergency, Hines informed Appellant that, given the amount of
time she had already been absent, she would now be placed on an “administrative
separation.” Hines further instructed that Appellant should “reapply,” when she was
available to work again. Appellee also mailed a letter to Appellant, formalizing the
separation.
      The meaning of the “administrative separation,” and, more on point, what
Appellant understood this to mean, is the focal point of the dispute. The Board, in
reviewing the communications between the parties, determined Appellant
comprehended that she was not being discharged. Since she did not return to work –


      10
           Id., at *3 (internal quotations omitted).

                                                   6
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

even after being told she could reapply at any time – but instead filed for
unemployment insurance, the Board concluded Appellant left her job voluntarily.
Appellant’s position, meanwhile, was that the administrative separation was a
discharge. She claims that she did not make further contact with Appellee, as she
believed herself to be ineligible for work. The Board also did not find any “good
cause” for Appellant’s voluntary withdrawal. As per the Board, if, as Appellant
contends, she truly believed herself ineligible for reinstatement, it was her
responsibility to seek out Appellee to find a resolution, before simply leaving work.11
         In reviewing the Board’s decision, the Court is to avoid behaving as a “trier of
fact with authority to weigh the evidence, determine questions of credibility, and
make its own factual findings and conclusions.”12 In the present matter, the Board
made the factual determination that, at the time Appellant applied for unemployment
insurance, she was aware and understood that Appellee had not discharged her by its
communications. To the extent this finding was based in “substantial evidence,” this
Court is to take this conclusion at face value.13 Moreover, substantial evidence is that




         11
          See e.g., Sandefur v. Unemployment Ins. Appeals Bd.,1993 WL 389217 at * 4 (Del.
Super. Ct. Aug. 27, 1993) (“an employee does have an obligation to inform an employer of
resolvable problems and to make a good faith effort to resolve them before simply leaving”);
Thompson v. Christiana Care Health Sys., 25 A.3d 778, 785 (Del. 2011) (an employee “must
bring the problem to the attention of someone in authority to make the necessary adjustments,
describe the problems in sufficient detail to allow for resolution, and to give the employer
enough time to correct the problem”).
         12
              Johnson v. Chrysler Corp., 213 A.3d 64, 66 (Del. 1965).
         13
              Behr v. Unemployment Ins. Appeal Bd., 1995 WL 109026 at *2 (Del. Super. Ct. Feb. 7,
1995).

                                                   7
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

which a “reasonable mind might accept as adequate to support a conclusion.” 14
       The Board, with regard to Appellant’s understanding of her employment status
on “administrative separation,” centered its finding upon the written exchanges
between the parties. The Board engaged in a weighing of credibility between
Appellant’s interpretation of the writings, and that of Appellee’s. A reasonable trier
of fact could, based upon the language used by Appellant, determine that she
comprehended that the administrative separation did not permanently terminate her
relationship with Appellee.15 As such, this Court finds that the Board’s decision was
firmly rooted in substantial evidence.
       “Whether this factual situation amounted to a voluntary quitting of the job
without cause is a question of law subject to review by this Court.”16 Although factual
findings are accepted, where supported by substantial evidence, a Court must next
inquire whether the Board applied the law correctly to these facts.17 Specific to the
matter at hand, in order to affirm the Board’s opinion, the Court must conclude that
Appellant’s understanding of her continued ability to reapply, and her subsequent
failure to do so, constitute a “conscious intention to leave or terminate the
employment.”18

       14
            Oceanport Ind. v. Wilmington Stevedores, 636 A.2d 892, 899 (Del. 1994).
       15
          See e.g. Appellee’s Answering Brief at 4 (citing Appellant’s October 23, 2013 email to
Hines: “I understand that you will have to file the separation...I will keep in touch with you
when I get back”) (internal quotations omitted) (emphasis in the original).
       16
            Gsell, 1995 WL 339026 at *2.
       17
            Sandefur, 1993 WL 389217 at *2.
       18
            Gsell, 1995 WL 339026 at *3.

                                                8
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

       In examining the facts of this case, the Court finds it instructive to review the
Gsell v. Unclaimed Freight.19 In holding that the evidence and factual findings of the
Board did not “substantiate a conscious intention to leave or terminate employment,”
the Gsell court was moved by “the absence of evidence that [Appellant] failed to
report on a date set by the employer or agreed to by the parties...”20 The Gsell
employer did not communicate to the Appellant-employee adequately, the means for
her reinstatement. The Appellee here, by contrast, clearly stated that Appellant was
free to return to work. Moreover, she was being “separated” only until that time when
she was willing or able to be reinstated. The decision to reapply, appears to have been
left entirely to Appellant’s whim. The Board determined, based upon the substantial
evidence before it, that Appellant’s status was known and unambiguous to her. Her
failure to reach out to her employer was, therefore, correctly interpreted by the Board
as a “conscious intention to leave or terminate the employment.”21
       The Board also reasoned that Appellant’s voluntary withdrawal from
employment was without “good cause.” Pursuant to 19 Del. Code § 3314(1), where
an employee leaves voluntarily, there must be good cause in order to qualify for
unemployment benefits. Good cause is understood to mean “such cause as would
justify one in voluntarily leaving the ranks of the employed and joining the ranks of



       19
            1995 WL 339026 at *1.
       20
            Id., at *3.
       21
        Id.; see also Behr, 1995 WL 109026 at *1 (holding that employee voluntarily
abandoned his employment where he failed to report when he said he would, failed to contact the
employer for several weeks...”).

                                               9
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

the unemployed.”22 This cause must further be “for reasons connected with
employment.”23
       In coming to this conclusion, the Board focused on the requirement that “good
cause” arises only after an effort is made by the employee, to resolve the matter
motivating her withdrawal.24 The Board stressed the many instances in which
Appellee indicated that Appellant should be in touch. Even if she were unclear about
her status during the “administrative separation,” the onus was on her to clarify the
situation. The Court is satisfied with the Board’s interpretation of the governing
statute, and its application to the facts at hand. Failing an attempt at clarification, as
courts have interpreted the statute to require, Appellant’s voluntary quitting was not
justified by good cause.
       The Court understands Appellant to suggest that the “good cause” for her leave
from work was the death of her mother. As an initial matter, the Court recognizes that
the “good cause” must be “for reasons connected with employment.”25 Although
tragic, bereavement does not fall under this definition. It is necessarily, something
outside of Appellant’s employment. In an attempt to bolster her argument, Appellant


       22
            Sandefur, 1993 WL 389217 at *4.
       23
            White v. Security Link, 658 A.2d. 619, 622 (Del. Super. Ct. 1994).
       24
           See e.g., Sandefur,1993 WL 389217 at *4 (“an employee does have an obligation to
inform an employer of resolvable problems and to make a good faith effort to resolve them
before simply leaving”); Thompson, 25 A.3d at 785(an employee “must bring the problem to the
attention of someone in authority to make the necessary adjustments, describe the problems in
sufficient detail to allow for resolution, and to give the employer enough time to correct the
problem”).
       25
            White, 658 A.2d. At 622.

                                                 10
Ucheamaka Mba v. Bayhealth Medical Center, Inc.
C.A. No.: K14A-06-008 RBY
December 5, 2014, 2014

cites to 19 Del. Code § 3314(2), which provides in relevant part: “[a]n individual,
who is discharged from work because the individual is providing care for that
individual’s...parent with a verified illness or disability, will not be considered to
have been discharged from work for good cause...”26 Appellant certainly took time
off as a result of a parent, but the Court does not read the statute to cover the
organizing of funeral arrangements. The statute is plainly inapplicable.
       The Board’s ruling was supported by substantial evidence. Additionally, in
finding that Appellant voluntarily left Appellee’s employ without good cause, the
Board committed no errors of law. Hence, the Board did not abuse its discretion. The
decision is AFFIRMED.27
                                      CONCLUSION
For the foregoing reasons, the decision of the Board is AFFIRMED.
       IT IS SO ORDERED.
                                                 /s/ Robert B. Young
                                                            J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Ucheamaka Mba, Pro se
     Opinion Distribution
     File

       26
            19 Del. C. § 3314(2).
       27
         The Appellee, in its Answering Brief, additionally raised the argument that Appellant
should be denied unemployment compensation, as a result of having been discharged for just
cause, pursuant to 19 Del. C. § 3314(2). As this Court affirms the Board’s ruling under 19 Del.
C. § 3314(1), this Court does not address the § 3314(2) argument.

                                               11